Citation Nr: 0841964	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  03-01 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Son


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1946 to 
September 1947.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an April 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the veteran's February 2001 
claim for service connection for PTSD.

In October 1990, the veteran presented testimony before a 
decision review officer (DRO) at the RO regarding the issue 
on appeal.  In March 2003, the veteran and his son presented 
additional testimony before a DRO on this issue.  Transcripts 
of those hearings have been associated with the claims file.

In April 1991, the Board denied the veteran's claim for 
service connection for PTSD.  In January 2005, the Board 
reopened and remanded the case to the RO for additional 
development.  The case has been returned to the Board for 
further appellate consideration.


FINDINGS OF FACT

1.  There is credible evidence corroborating the veteran's 
alleged non-combat in-service stressor, supporting a current 
diagnosis of PTSD.

2.  The veteran has competent medical evidence linking his 
PTSD to his in-service stressor


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, the 
veteran's PTSD was incurred in active service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) 
(2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.159 (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  See 38 C.F.R.
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  For claims pending before 
VA on or after May 30, 2008, 38 C.F.R. § 3.159 was recently 
amended to eliminate the requirement that VA request that a 
claimant submit any evidence in his or her possession that 
might substantiate the claim.  See 73 FR 23353 (Apr. 30, 
2008).

A December 2006 letter, provided to the veteran before the 
September 2007 supplemental statement of the case, satisfied 
VA's duty to notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159, since it informed the veteran of what evidence was 
needed to establish his service connection claim, what VA 
would do and had done, and what evidence he should provide.  
The December 2006 letter also informed the veteran that it 
was his responsibility to help VA obtain medical evidence or 
other non-government records necessary to support his claim.

With respect to VA's duty to assist, the RO obtained, or made 
reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  The veteran's VA treatment 
records have been obtained.  Moreover, VA obtained 
information regarding the veteran's service from the U. S. 
Army and Joint Services Records Research Center (JSRRC) 
pursuant to the Board's remand.  Although an additional VA 
examination was not undertaken, the veteran had been provided 
several VA examinations.

In September 1988, the RO informed the veteran that the 
National Personnel Records Center (NPRC) was unable to obtain 
his service treatment records.  In a May 1979 statement of 
the case, and again in a July 2003 letter, VA informed the 
veteran that his service treatment records were lost in a 
fire at the NPRC in 1973.  The Court has held that VA has a 
heightened duty "to consider the applicability of the 
benefit of the doubt rule, to assist the claimant in 
developing the claim, and to explain its decision when the 
veteran's medical records have been destroyed."  Cromer v. 
Nicholson, 19 Vet. App. 215, 217-18 (2005); citing Russo v. 
Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).

No presumption, either in favor of the claimant or against 
VA, arises when there are lost or missing service records.  
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (The 
Court declined to apply an "adverse presumption" against VA 
where records had been lost or destroyed while in Government 
control, because bad faith or negligent destruction of the 
documents had not been shown.)

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to 
the veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The veteran 
was provided with such notice in December 2006.  For this 
reason, no further development is required regarding the duty 
to notify.

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.1(k), 3.303(a) (2008).  In order 
to prevail in a claim for service connection there must be 
medical evidence of a current disability as established by a 
medical diagnosis; of incurrence or aggravation of a disease 
or injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).  Further, 
if a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  See 38 
C.F.R. § 3.303(b) (2008).

For the showing of chronic disease in service, (or within a 
presumptive period per § 3.307), there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  Id.  Medical nexus evidence 
demonstrating an etiological link is not necessary to prove 
service connection when evidence, regardless of its date, 
shows that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and that he still 
has the same chronic condition.  Groves v. Peake, 524 F.3d 
1306, 1309-1310 (2008).  See also 38 C.F.R. § 3.303(b).  

VA regulations reflect that symptoms attributable to PTSD are 
often not manifest in service.  Accordingly, service 
connection for PTSD requires a current medical diagnosis of 
PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor), credible supporting evidence that the claimed in-
service stressor actually occurred, and medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  See 38 C.F.R. § 3.304(f); see 
also Cohen v. Brown, 10 Vet. App. 128, 138 (1997) (citing 
Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996)).  

Specifically, to establish entitlement to service connection 
for PTSD, the veteran must submit "...medical evidence 
diagnosing the condition in accordance with 
§ 4.125(a) of this chapter; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred."  38 C.F.R. § 3.304(f) (2008).  
In order for a stressor to be sufficient to cause PTSD, (1) 
the veteran must have been exposed to a traumatic event in 
which he experienced, witnessed, or was confronted with an 
event or events that involved actual or a threatened death or 
serious injury, or a threat to the physical integrity of self 
or others; and (2) the veteran's response must have involved 
intense fear, helplessness, or horror.  See 38 C.F.R. § 
3.304(f); Cohen, supra.

The Board notes that under the prevailing law with regard to 
stressor verification, corroboration of every detail of the 
stressor, including the veteran's personal participation, 
defines "corroboration" far too narrowly.  Suozzi v. Brown, 
10 Vet. App. 307, 311 (1997).  Thus, records need only imply 
the veteran's participation (e.g., they must not controvert 
the veteran's assertion that he was present when the events 
the records establish that his unit experienced occurred).  
See also Pentecost v. Principi, 16 Vet. App. 124, 128-129 
(2002).  In Pentecost, the Court stated that the veteran's 
unit records constituted independent descriptions of rocket 
attacks that were experienced by the veteran's unit when he 
was stationed in Vietnam, which, when viewed in the light 
most favorable to the veteran, objectively corroborated his 
claim of having experienced rocket attacks.  The Court 
reiterated that, although the unit records did not 
specifically identify the veteran as being present during the 
rocket attacks, the fact that he was stationed with a unit 
that was present while such attacks occurred suggested that 
he was in fact exposed to the attacks.

The veteran contends that he is entitled to service 
connection for PTSD, based on an incident in service in which 
his truck ran over and fatally wounded a pedestrian who had 
been struck by a bicycle; a current diagnosis of PTSD; and a 
medical opinion finding a nexus between the incident and the 
PTSD diagnosis.  The Board notes the consistency of the 
veteran's oral and written statements over nearly three 
decades.  Further, JSRRC documented the mission and 
significant activities of the veteran's unit from January 
1947 to December 1947 in Japan.  

In a March 1979 statement, the veteran noted that while he 
was driving a truck during his time in service in Kyoto, 
Japan, "[a] Japanese lady was knocked under my truck wheels 
and she was killed instantly.  I was transferred out of the 
area due to this accident even though I was innocent.  Since 
that time my nerves have been bad."  The veteran further 
stated that he had applied for, and received, treatment for 
nerves and other conditions at a VA hospital less than one 
year after his discharge from service.

In his July 1979 substantive appeal, the veteran described 
the incident in greater detail.  The veteran stated that he 
was driving an A 35, 6x6, "A" Company truck carrying 
Japanese laborers and interpreters, when a Japanese bicyclist 
"hit a Japanese woman and knocked her under the back wheels 
of the truck."  The veteran stated that he was informed that 
the woman had died, and noted that he was tried and 
exonerated for the accident.  The veteran stated that 
"[e]ven though I was not to blame, I was the one driving the 
truck and naturally that is not something that can just be 
erased from one's memory.  I still have nightmares from time 
to time over this."

In a June 1989 VA treatment record, the veteran told his 
clinician that he was involved in an accident with a Japanese 
civilian when she was thrown under the wheels of his truck, 
and killed.  He further stated that he was put on trial for 
the incident, and acquitted due to the testimony of the 
Japanese workers who had been riding on his truck.

In an August 1989 statement, the veteran again recounted 
that, while driving a 6x6 truck transporting Japanese 
laborers, a bicycle struck a pedestrian and knocked her under 
his truck, and he accidentally ran over her, which led to her 
death.  He further stated that he was forced by military 
police at the scene of the accident "to help remove the 
Japanese female from underneath my truck.  To this day I have 
problems with nightmares[,] sleep problems[,] and 
recollections of the accident."  He noted that he was 
receiving treatment from a VA hospital.

At his November 1989 VA examination, the veteran also told 
the VA examiner that he had been driving a 6x6 military truck 
loaded with Japanese laborers who were helping him with his 
job as a lineman for the Signal Corps, when a bicyclist who 
was loaded down with a large bundle ran into a Japanese 
woman, and knocked her into the path of his truck, such that 
the rear wheels of the veteran's truck ran over the woman's 
head.  He further stated that he was put on trial for the 
incident, and that he was exonerated through the testimony of 
most of the Japanese passengers on his truck.  The examiner 
also recorded the veteran informing him that he was offered a 
transfer, either back home or to Korea, because, as the 
veteran stated, "some people told him that the Japanese 
might try to retaliate against him even though he was 
declared innocent of any criminal responsibility."

At an October 1990 hearing before the RO, the veteran 
testified regarding the incident.  He stated that he was 
driving an A34 with 22 Japanese laborers on it.  While 
driving down a hill, the veteran gave a hand signal that he 
was going to turn left.  There was a streetcar to his right.  
At that time, a bicyclist to the left of his truck, carrying 
a burning torch and equipment, said that he was unable to 
stop, and crashed into a lady standing on the street corner.  
The lady was knocked under the dual wheels of his truck.  The 
veteran stated that two military policemen had been riding in 
a Jeep across a nearby railroad, and had "almost seen what 
happened."  A military policeman then held the veteran at 
gunpoint until he informed the military policeman that he 
would not run, and mentioned that he was also from the 
military policeman's home state of Alabama.  At that point, 
the military policemen "made me help pick [the accident 
victim] up and put her on the stretcher...I had to put my 
hands right under her head...and blood and everything else got 
all over my hand and that's...what made it...last in my memory."  
The veteran further testified that when he was informed that 
the woman had died, he was also informed that she had three 
children, and that her husband had died previously.  The 
veteran then stated that he was scheduled for trial for the 
woman's death, held for the two weeks prior to the trial, and 
subjected to daily questioning regarding the incident over 
the course of those two weeks.  He testified that the 
experience has "been running through my mind ever since I 
[left] service."  He further testified that he was sent to 
the dispensary for medication following the trial, and that 
he took that medication until he left the service.  He noted 
that he lost 30 pounds, from 190 to 160, as a result of the 
incident.  He also noted that he was given the option of 
transferring to Korea or leaving the service after the 
accident in Japan, and that, due to his nervousness and his 
weight loss, he decided to leave the service.  The veteran 
stated that, upon coming home, the VA hospital did not help 
him, but rather told him to go to his private doctor, Dr. 
Patrick.  The veteran also testified that he currently has 
nightmares, and difficulty sleeping, because of the incident.

In an August 1995 VA treatment record, the veteran described 
driving a truck carrying 22 laborers, which ran over a female 
pedestrian after she was knocked under the back, dual wheels 
of his truck by a bicyclist.  He further described being 
stopped by military policemen, and forced to help lift the 
woman's body onto a stretcher.  The VA clinician noted that 
the veteran recounted that he "told them he couldn't and 
they made him pick her [up] from the head.  He said her head 
was as soft as mush.  He was only 22 years old at the time.  
He said he was scared to death and felt nauseated."  The 
veteran also told the VA clinician that he was arrested by 
the military policemen, at gunpoint, and that he was arrested 
and booked for murder.  He further stated that during the two 
weeks between his arrest and the trial, "he was afraid they 
would put him in front of the firing squad."  He further 
stated that he was given the choice of going to Korea, or 
going home, and that he selected to go home based in part on 
the fact that he had gone from 188 pounds to 160 pounds as a 
result of the ordeal.

In a February 2001 statement, the veteran again stated that 
he was involved in an accident while driving a truck in which 
a woman was killed.  The veteran stated that "[t]his has 
bothered me ever since.  I cannot put it 'aside.'  I cannot 
forget this-it keeps me awake; it wakes me up if I do get to 
sleep; it is with me every working day.  I helped remove her 
from where she was hit.  Many memories will not go away.  I 
have been living with this and I feel that I need help."  
The veteran noted that he was going through a program for 
PTSD at a VA hospital.  

At a March 2003 hearing before the RO, the veteran again 
testified regarding the incident, as did his son.  The 
veteran stated that, while driving down a hill, there had 
been a street car to his right, and, unbeknownst to him, a 
bicyclist to his left.  The veteran was driving an A-34 plus 
6, with 22 Japanese people on his truck.  The bicyclist 
struck a female Japanese pedestrian, and knocked her under 
his truck.  Two military policemen were coming across the 
railroad in front of them, and stopped at the scene.  One 
military policeman held a gun to the veteran, until he stated 
that he would not run away, and identified himself as being 
from the same state as the military policeman.  The veteran 
then stated that the military policemen "had a stretcher on 
top of the jeep and they told me to help pick her up.  And 
they put me [in position to carry the end of the stretcher 
which was lifting] her head, which was bloody, and I got the 
blood all over my hands.  [I p]ut her on the jeep and got 
back to the area.  And the sergeant said, you know you killed 
somebody.  I said, I didn't know whether she's dead or not, 
but she probably was [as] the double [wheels ran] over her 
head.  And he says, well [you're] probably going to have a 
trial.  So I did."  The veteran stated that the trial lasted 
for a couple of weeks, during which time he was confined to 
the barracks, and that he was found not guilty based on the 
testimony of the Japanese witnesses.  The veteran further 
stated that he was then given the option of serving in Korea 
or going home, because his superiors felt that "some of [the 
decedent's] folks may have resentment against you...and might 
do something to you."  The veteran stated that he was sent 
to the dispensary after the incident, for nerve pills.  He 
testified that he lost weight after the incident, and that he 
was down to 160 pounds.  He further stated that, currently, 
"I have a lot of flashbacks and nightmares.  Flashbacks of 
the accident....But I got my mind.  I'm not crazy...."

Also during the March 2003 hearing before the RO, the 
veteran's son testified that the veteran had an "underlying 
nervous tension" throughout his life; that he had taken 
medication for his nerves throughout the son's life; and that 
his father had often told him about the stressor incident in 
Japan, although not in much detail.

The veteran's stressor is clearly sufficient to cause PTSD 
under the applicable standard.  See 38 C.F.R. § 3.304(f); 
Cohen, supra.  First, in accidentally driving over the female 
pedestrian who was knocked into his path, the veteran was 
exposed to a traumatic event in which he experienced, 
witnessed, and was confronted with an event that involved an 
actual death.  Second, the veteran's statements make it clear 
that his reaction to the accident involved intense fear, 
helplessness, and horror.

As noted above, with regard to stressor verification, 
corroboration of every detail of the stressor, including the 
veteran's personal participation, defines "corroboration" far 
too narrowly.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  
Moreover, in this case, the Board has a heightened duty to 
consider the applicability of the benefit of the doubt rule 
for two reasons.  See Cromer, supra.  First, as the veteran 
was informed in May 1979 and July 2003, VA lost his service 
treatment records in a 1973 fire.  Second, as noted in a May 
2007 record, the U.S. Army Crime Records Center indicated 
that records of the veteran's trial were unavailable, because 
such records are only retained for a 40 year period.  Had VA 
sought such records as a result of the veteran's claim for 
"nerves" arising from this incident prior to, or within 
eight years of, its February 1979 rating decision, then 
verification of his stressor may have been more easily 
attained.

Consequently, the Board affords the veteran the benefit of 
the doubt with respect to the issue of verification of his 
stressor.  The Board notes that determinations of credibility 
are within the province of VA.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995).  In this case, the veteran's oral and 
written testimony is sufficiently detailed and consistent as 
to warrant the determination that it is credible.  Moreover, 
the veteran's son's sworn testimony before the RO in March 
2003 corroborates the veteran's account.

The veteran also sought to introduce corroboration of his 
treatment within a year of his discharge for "nerves," 
arising from the incident, from his private physician at the 
time, Dr. Patrick.  In his October 1990 hearing before the 
RO, however, the veteran alleged that Dr. Patrick's private 
records from 1947 were destroyed in a fire.  In a letter 
dated September 1978, Dr. Patrick confirmed that the veteran 
had been a patient since prior to November 1974, but that his 
records prior to November 1974 had indeed been destroyed in a 
fire.  Dr. Patrick further confirmed that he was treating the 
veteran for nervousness, among other conditions.

When evaluating the credibility of evidence, the Board may 
consider the reasons behind the traditional hearsay 
exceptions under the Federal Rules of Evidence (FRE) in 
making determinations of credibility.  Rucker v. Brown, 10 
Vet. App. 67 (1997).  FRE 803(4) provides for a hearsay 
exception when a statement was made for the purpose of 
medical diagnosis or treatment; it allows such statements to 
be admitted even when they constitute hearsay because a 
person seeking a medical diagnosis or treatment is especially 
likely to be truthful with one who is diagnosing or treating 
him.  In this case, the Board finds the veteran's statements 
to his treating VA clinician on two separate occasions in 
June 1989, and to his VA clinician in August 1995, made for 
the purpose of psychological treatment, corroborate the 
account of the incident that he has consistently given to the 
RO.  In light of the aforementioned evidence, the Board finds 
that the veteran's stressor has been sufficiently 
corroborated.  See Suozzi and Cromer, supra.

In addition to a sufficiently verified stressor, the veteran 
also has a current diagnosis of PTSD.  See 38 C.F.R. § 
3.304(f); Cohen, supra.  The veteran was diagnosed with PTSD 
by a VA clinician in August 1995.  The veteran was again 
diagnosed with PTSD by a VA clinician in October 1999.  In an 
October 2000 VA treatment record, a clinician notes that the 
veteran "is also complaining that he is beginning to have 
problems with his posttraumatic stress disorder again.  He 
states he has been having nightmares and flashbacks and 
states that he needs to get back into the mental hygiene 
clinic with one of the psychiatrists."  The veteran was 
again diagnosed with PTSD by a VA clinician in January 2001.  
In an August 2004 VA treatment record, a clinician notes that 
the veteran has a history of PTSD, although the focus of that 
visit was for diabetes and vascular conditions.

Competent medical evidence includes statements from a person 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a)(1).  Because the VA clinicians are so qualified, 
their diagnoses of PTSD constitute competent medical 
evidence.

Finally, the veteran has a link, established by medical 
evidence, between his current symptoms and an in-service 
stressor.  See 38 C.F.R. § 3.304(f); Cohen, supra.  A VA 
clinician in August 1995 opined that the veteran has "PTSD 
as a result of the accident."  The VA clinician reached this 
conclusion after his examination of the veteran, which 
including receiving a detailed account of the veteran's 
stressor.  Other evidence of record is sufficient to raise a 
reasonable doubt as to whether the alleged incident occurred 
during the veteran's active duty service.  Resolving 
reasonable doubt on this question in the veteran's favor, the 
Board finds that the reported incident appears to have 
occurred, while the veteran was stationed in Japan.  38 
C.F.R. § 3.102.  

As indicated, the record includes a medical diagnosis of PTSD 
based on the veteran's reported stressor of an accident that 
killed a Japanese lady, independent corroboration of the in-
service incurrence, and medical evidence of a nexus between 
diagnosed PTSD and the accident in service.  For these 
reasons, and with the resolution of reasonable doubt in the 
veteran's favor, the Board finds that the veteran's diagnosed 
PTSD was the result of a verified in-service stressor and 
service connection is warranted.  38 U.S.C.A. §§ 1131, 5107, 
5103, 5103A; 38 C.F.R. 
§§ 3.102, 3.303.


ORDER

Service connection for PTSD is granted.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


